
	
		I
		111th CONGRESS
		1st Session
		H. R. 895
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Pascrell (for
			 himself and Mr. Camp) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize the sewer overflow control grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Water Quality Investment Act of
			 2009.
		2.Sewer overflow
			 control grants
			(a)Administrative
			 requirementsSection 221(e) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1301(e)) is amended to read as follows:
				
					(e)Administrative
				requirementsA project that receives assistance under this
				section shall be carried out subject to the same requirements as a project that
				receives assistance from a State water pollution control revolving fund under
				title VI, except to the extent that the Governor of the State in which the
				project is located determines that a requirement of title VI is inconsistent
				with the purposes of this
				section.
					.
			(b)Authorization of
			 AppropriationsThe first sentence of section 221(f) of such Act
			 (33 U.S.C. 1301(f)) is amended by striking $750,000,000 and all
			 that follows before the period and inserting $250,000,000 for fiscal
			 year 2010, $300,000,000 for fiscal year 2011, $350,000,000 for fiscal year
			 2012, $400,000,000 for fiscal year 2013, and $500,000,000 for fiscal year
			 2014.
			(c)Allocation of
			 fundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended
			 to read as follows:
				
					(g)Allocation of
				funds
						(1)Fiscal year
				2010Subject to subsection (h), the Administrator shall use the
				amounts appropriated to carry out this section for fiscal year 2010 for making
				grants to municipalities and municipal entities under subsection (a)(2) in
				accordance with the criteria set forth in subsection (b).
						(2)Fiscal year 2011
				and thereafterSubject to subsection (h), the Administrator shall
				use the amounts appropriated to carry out this section for fiscal year 2011 and
				each fiscal year thereafter for making grants to States under subsection (a)(1)
				in accordance with a formula to be established by the Administrator, after
				providing notice and an opportunity for public comment, that allocates to each
				State a proportional share of such amounts based on the total needs of the
				State for municipal combined sewer overflow controls and sanitary sewer
				overflow controls identified in the most recent survey conducted pursuant to
				section
				516.
						.
			(d)ReportsThe
			 first sentence of section 221(i) of such Act (33 U.S.C. 1301(i)) is amended by
			 striking 2003 and inserting 2012.
			
